Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 1 of 29




                Exhibit B
       Case 1:20-cv-01106-LGS DocumentI1111111111111111
                                        110-3 Filed              12/16/20
                                                        11111 lllll                  Page
                                                                    lllll 111111111111111       2 of
                                                                                          1111111111     29 11111111
                                                                                                     1111111111
                                                                                                           US006522325Bl

(12)   United States Patent                                                                 (10)   Patent No.:              US 6,522,325 Bl
       Sorokin et al.                                                                       (45)   Date of Patent:                   Feb.18,2003


(54)    NAVIGABLE TELEPRESENCE METHOD                                                               FOREIGN PATENT DOCUMENTS
        AND SYSTEM UTILIZING AN ARRAY OF
                                                                                         WO         WO 97/03416             1/1997
        CAMERAS
                                                                                                          OTHER PUBLICATIONS
(75)    Inventors: Scott Sorokin, New York, NY (US);
                   David C. Worley, Weston, CT (US);                                     Ackerman, R., "New Display Advances Brighten Situational
                   Andrew H. Weber, New York, NY                                         Awareness Picture," Signal Magazine, Aug. 1998 [Joint
                   (US)                                                                  Operations Visualization Environment (JOVE].
                                                                                         Be Here/360 degress immersive video, http://www.behere-
(73)    Assignee: Kewazinga Corp., Westport, CT (US)                                     .com/PanimageCreationV/index.html.
                                                                                         BeHere,http://www.behere.com/Products/lenssystem.html.
( * ) Notice:          Subject to any disclaimer, the term of this                       BeHere,http://www.behere.com/NewsPress/fnewsOOl.html.
                       patent is extended or adjusted under 35
                       U.S.C. 154(b) by 0 days.                                                         (List continued on next page.)

(21)    Appl. No.: 09/419,274                                                            Primary Examiner-Raymond J. Bayerl
                                                                                         Assistant Examiner-Tadesse Hailu
(22)    Filed:         Oct. 15, 1999                                                     (74) Attorney, Agent, or Firm----Stroock & Stroock & Lavan
                                                                                         LLP
                 Related U.S. Application Data
                                                                                         (57)                    ABSTRACT
(63)    Continuation-in-part of application No. 09/283,413, filed on
        Apr. 1, 1999.                                                                    A telepresence system for providing a first user with a first
(60)    Provisional application No. 60/080,413, filed on Apr. 2,                         display of an environment and simultaneously and indepen-
        1998.                                                                            dently providing a second user with a second display of the
(51)    Int. Cl.7 .................................................. G09G 5/00           environment. In certain embodiments, the system includes a
(52)    U.S. Cl. .......................... 345/427; 345/723; 348/39                     plurality of arrays of cameras, with each arrays are situated
(58)    Field of Search ......................... 345/744, 716-726,                      at varying lengths from the environment. In one
                        345/427, 737, 854, 848, 738, 419, 420;                           embodiment, the cameras situated around the environment
               348/159, 218, 36-39, 42, 51, 46-48; 382/154                               are removed after the cameras in the array are have trans-
                                                                                         mitted the camera output to an associated storage node. A
(56)                      References Cited                                               first user interface device has first user inputs associated
                                                                                         with movement along a first path in the array, and a second
                   U.S. PATENT DOCUMENTS
                                                                                         user interface device has second user inputs associated with
       4,355,328   A      10/1982     Kulik ... ... ... .. ... ... ... ... .. . 348/38   movement along a second path. The system interprets the
       4,463,380   A       7/1984     Hooks, Jr. .................. 348/580              first inputs and selects outputs from the storage nodes in the
       4,847,700   A       7/1989     Freeman .. .. ... ... ... ... ... .. . 386/99      first path, and interprets second inputs and selects outputs
       5,023,725   A       6/1991     Mccutchen .................. 348/38                from the storage nodes in the second path independently of
       5,067,014   A      11/1991     Bergen et al. .............. 382/107
                                                                                         the first inputs, thereby allowing a first user and a second
       5,130,794   A       7/1992     Ritchey ....................... 348/39
       5,185,808   A       2/1993     Cok ........................... 382/284
                                                                                         user to navigate simultaneously and independently through
       5,187,571   A       2/1993     Braun et al. ................ 348/393              the environment. In another embodiment, a telepresence
       5,253,168   A      10/1993     Berg .......................... 600/301            system includes various techniques for mixing images of
       5,257,349   A      10/1993     Alexander . ... ... ... ... ... .. ... 709/1       cameras along each path, such as, mosaicing and tweening,
       5,259,040   A      11/1993     Hanna ........................ 382/107             for effectuating seamless motion along such paths.
       5,465,729   A      11/1995     Bittman et al. ............. 600/545
                   (List continued on next page.)                                                      30 Claims, 13 Drawing Sheets



                                                                                                704~                 /706



                                                                                                         " t9
                                                                                                            14-23a
                                                                                                             /




                                                                                          14-14




                                                                  l
                                                                   \.14-7
     Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 3 of 29

                                                                 US 6,522,325 Bl
                                                                               Page 2



                 U.S. PATENT DOCUMENTS                                              iMove/lnfinite Pictures Inc./SmoothMove, http://www.s-
                                                                                    moothmove.com.
     5,488,674   A     1/1996   Burt et al. .................. 382/284
                                                                                    iMove, http://www.smoothmove.com/imovebeta/partners/
     5,495,576   A     2/1996   Ritchey ...................... 345/420
     5,497,188   A     3/1996   Kaye . ... ... .. ... ... ... ... ... .. . 348/36   index.html.
     5,562,572   A    10/1996   Carmein .. ... .. ... ... ... ... .. ... 482/4      iMove,        http://smoothmove.com/imovebeta/partners/in-
     5,566,251   A    10/1996   Hanna et al. ............... 382/284                dex.html.
     5,581,629   A    12/1996   Hanna et al. ............... 382/103                IPIX/lnteractive Pictures Corp., http://www.ipix.com.
     5,585,858   A    12/1996   Harper er al. .............. 382/103                IPIX, http://ipix.com/products/fmproducts.html.
     5,598,208   A     1/1997   McClintock ................ 348/159                 Kumar, R., et al., "Detecting Lesions In Magnetic Reso-
     5,600,368   A     2/1997   Matthews, III ............. 348/143                 nance Breast Scans," SPIE, Oct. 1995.
     5,604,529   A     2/1997   Kuga et al. ................... 348/46
                                                                                    Multicam        Clips,    http://www.reelefx.com/Multicam/
     5,616,912   A     4/1997   Robinson et al. .. ... ... 250/201.1
                                                                                    Mmain.htm.
     5,629,988   A     5/1997   Burt et al. .................. 382/276
     5,632,007   A     5/1997   Freeman .. .. ... ... ... ... ... .. . 706/59       Multicam/Index, http://www.reelefx.com/Multicam/Mtech-
     5,644,694   A     7/1997   Appleton .................... 345/474               nical.htm.
     5,649,032   A     7/1997   Burt et al. .................. 382/284              PAWS-at-a-glance, http://www.hitpaws.com/glance.html.
     5,659,323   A     8/1997   Taylor ........................ 348/159             PAWS, http://www.hitpaws.com/company.html.
     5,682,196   A    10/1997   Freeman ..................... 725/139               PAWS, http://www.hitpaws.com/faq.html.
     5,686,957   A    11/1997   Baker ... ... ... .. ... ... ... ... .. . 348/36    Perceptual Robotics Inc., http://www.perceptualrobotics.
     5,703,961   A    12/1997   Rogina et al. .............. 382/154                com/about/.
     5,706,416   A     1/1998   Mann et al. ................ 345/427
                                                                                    Perceptual Robotics Inc., http://www.perceptualrobotics.
     5,708,469   A     1/1998   Herzberg . .. ... ... ... ... ... .. . 348/39
     5,724,091   A     3/1998   Freeman et al. ............ 725/138
                                                                                    com/products/.
     5,729,471   A     3/1998   Jain et al. ................... 725/131             Polycamera, http://www.cs.columbia.edu/CAVE/research/
     5,745,305   A     4/1998   Nalwa ........................ 359/725              demos.
     5,850,352   A    12/1998   Moezzi et al. .............. 345/419                Snell&Wilcox, http://www.snell.co.uk/internet/aboutus/in-
     5,900,849   A     5/1999   Gallery . ... .. ... ... ... ... ... .. ... 345/8   dexd.html.
     5,963,664   A    10/1999   Kumer et al. ............... 382/154                Snell & Wilcom Matrix press release/Jun. 1999, http://
     5,999,641   A    12/1999   Miller et al. ................ 382/154              www.snell.co.uk/internet/pressindexd.html.
     6,020,931   A     2/2000   Bilbrey et al. .............. 348/584               Stanford University, Light field rendering http://graphics.
     6,084,979   A     7/2000   Kanade et al. .............. 382/154
                                                                                    stanford.edu/projects/lightfield/.
     6,151,009   A    11/2000   Kanade et al. .............. 345/641
     6,154,251   A    11/2000   Taylor ........................ 348/159             Timetrack,virtual camera movement, http://www.virtual-
     6,208,379   Bl    3/2001   Oya et al. ................... 348/213              camera.com/invention.html.
                                                                                    Timetrack, http://www.virtualcamera.com/cameras.html.
                  OIBER PUBLICATIONS                                                Zaxel, 3D Replay, 2001.
Carnegie Mellon University Virtualized Reality, http://www.                         Zaxel, Virtual Viewpoint-Remote Collaboration, 2001.
cs.cmu.edu/af/cs/projectNirtualizedR/www/explain.html.                              Zaxel, Virtual Viewpoint-Sports and Entertainment, 2001.
Carnegie Mellon University, http://www.cs.cmu.edu/afs/cs/                           Shenchang Eric Chen, "QuickTime VR-An Image-Based
projectNirtualizedR/www/main.html.                                                  Approach to Virtual Environment Navigation," Apple Com-
Carnegie Mellon University, http: //www.cs.cmu.edu/afs/cs/                          puter, Inc., pp. 1-10, Sep./1995.
projectNirtualR/www/3manball_new.html.                                              Kelly et al., "An Architecture for Multiple Perspective
FullView Technologies, http://www.fullview.com/about.h-                             Interactive Video," pp., 1-20, 1995.
tml.                                                                                Jasnoch et al., "Shared 3D Environment Within A Virtual
FullView Technologies, http://www.fullview.com/technolo-                            Prototyping Environment," pp. 274--279, 1996.
gy.html.                                                                            Leigh et al., "Multi-Perspective Collaborative Design in
FullView Technologies, http://fullview.com/gallery.html.                            Persistent Networked Virtual Environments," pp. 1-13,
Hipbone, http://www.hipbone.com/solutions/.                                         1996.
                          Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 4 of 29




                                                                                                                                                                                                         d
                                                                                                                                                                                                         •
                                                                                                                                                                                                         r:JJ.
                                                                                                                                                                                                         •
             RAIL ARRAY       I                                       I                                      I                                              I
                                       -       I                                      I                                      I
        I                     I                I                      I               I                      I       -       I                              I
                                                                                                                                                                          ...
   r--1          RAJL ARRAY
                                                       I                  I                I                     I                   I                          I                                        ......
                                                                                                                                                                                                         =
                                  I                    I                  I                I                     I                   I                          I



                                           I               I                      I
                                                                                                                                                                                                         ......
                  : RAIL ARRAY                                                                   I                       I                 I                          I

             .
                                           I               1                      I              I                       I                 1                          I
      . .
                       RAIL ARRAY                  I
                                                   I           :OOC)OOOO:                            I
                                                                                                     I
                                                                                                                                 I
                                                                                                                                 I
                                                                                                                                                I
                                                                                                                                                I                         J--                            "'!"j
                                                                      \))
                                                           12)                                                                                                                                           ?'
                                                                      14
                                                                                                                                                                                                         '"""'
  1          (16                  10                                                                                                                            16 '\                                    N
                                                                                                                                                                                                         0
                                                               f 15                                                  15"'                                                                                8
LOCAL AREA HUB                                                                                                                                                      LOCAL AREA HUB
                                                                              t           f 18           t                               (20
                                                                                                                                                                                                         =-
                                                                                                                                                                                                         'JJ.
                                                                                                                         ELECTRONIC
            KEYBOARD                                                                      SERVER                         STORAGE                                                                         ....
                          I MONITOR I                                                                                    DEVICE
                                                                                                                                                                    VOICE RECOGNITION          I         '"""'
                                                                                                                                                                                                         ....,
                                                                                                                                                                                                         0



                                                                                                                                                                             I          ,,.,,----2 4-5
                                                                                                                                                                                                          '"""'

            COMPUTER                                                                                                                                                                /


                                                                                                                                                                          MONITOR
       "     USER

                       24-2~                                     24 -}-_~ MOBILE
                                                                                                                                          t             ,,..--24-4
                                                                                                                                                                          USER      /
                                                                                                                                                                                        v2 -5
                                                                                                                                                                                                          e
                                                                                                                                                                                                          rJ'J.
                                                                                                                             DIGITAL                /
                                                                                                                                                                                                          O'I
                                      INTERACTIVE                                                                            INTERACTIVE
                                                                              IMAGE                                                                                                                      1J.
                                      WALL SCREEN                             APPLIANCE                                      TV                                                                           N
                                                                                                                                                                                                          N
                       22-2~                                     22-3--------                                                                           v---22-4
                                                   USER                          USER                                                    USER       /
                                                                                                                                                                                 FIG.1                    N
                                                                                                                                                                                                          (It


                                                                                                                                                                                                          i,-
  Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 5 of 29

U.S. Patent        Feb.18,2003     Sheet 2 of 13       US 6,522,325 Bl




                                             12a --



           12,
                                                        12b
   38,
      40
       42
              40                       36




                                 FIG.2a
  Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 6 of 29

U.S. Patent       Feb. 18, 2003    Sheet 3 of 13       US 6,522,325 Bl




                      / 14
                   f                       ( 14
                                                                ( 14



                       --32
         34
       12o~12b
                                  12a~12b
                                   46 48 46
    44 _ /       46


             FIG.2b                FIG.2c                 FIG.2d




                                  FIG.2e
  Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 7 of 29

U.S. Patent            Feb.18,2003   Sheet 4 of 13      US 6,522,325 Bl




                                                                           •
                                                                        -'-'
                                                                         LL.
                                                        RECEIVED
                                                         JUL 2 6 2002
                                                      Technology Center 21 oo



              N
              ......




                                                               •
                                                            '-'
                                                            LL.
  Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 8 of 29

U.S. Patent                Feb.18,2003                Sheet 5 of 13                US 6,522,325 Bl



             DISPLAY                 ,,,----- 11 0
            STARTING
             VIEW




   --
        USER ENTERS                 v-120
        USER INPUT AND
        TRANSMITS TO
        SERVER


        SERVER RECEIVES v---130
        USER INPUT "I"

                  I                                                   (150
                               v---140

                                                                               ----
                                                     INCREMENT CAMERA
         DOES I = TO            YES
                                                     NODE ADDRESS ALONG
         THE RIGHT                                   X AXIS

                               ,,,----- 160
                                                  INCREMENT CAMERA
         DOES I = TO               YES
                                                  NODE ADDRESS ALONG                     ADJUST
         THE LEFT                              _/ X AXIS                                 VIEW
                                         170
                               ,,,----- 180                                              \250

                                                                               ----
                                   YES              INCREMENT CAMERA
         DOES I       =   UP                        NODE ADDRESS ALONG
                                               ___/ Z AXIS
                                       190
                               ,,,-----200
                                  YES             INCREMENT CAMERA
        DOES I   =    DOWN                        NODE ADDRESS ALONG           .....__

                                               _/ Z AXIS
                                     210
                               v-220
                                YES                  UPDATE CAMERA
        DOES I    =   JUMP                           NODE ADDRESS TO           -
                                                     REFLECT JUMP
                                                                      \ :230

        TRANSMIT
   -    "INPUT NOT UNDERSTOOD" ,,--240
        MESSAGE
                                                                      FIIG.5
              Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 9 of 29




                                                                                                                         d
                                                                                                                         •
                                                                                                                         r:JJ.
                                                                                                                         •

              FROM                                                                                                       ......
                                                                                                                         =
                     10                                                                                     50
                          (140                r 140a                r150a
                                                                                                        v
                                                                                                                         ......
                                        DOES "I" =            INCREMENT
       NO DOES USER         ,    YES                   YES    CURRENT NODE
          INPUT "I" =                   RIGHT AT
                                                              ALONG X AXIS
          RIGHT?                        CRITICAL SPEED                                                                   "'!"j
                                                              n/ms             I                                         ?'
                            140b--.__                                          1,,.,.---150b                             '"""'
                                                                                                                         ~CIO

                                 YES    DOES "I" =            INCREMENT                                                  N
                                                       YES    CURRENT NODE                                               0
                                        RIGHT at OVER                                                                    8
  TO                                                          ALONG X AXIS
                                        CRITICAL SPEED
STEP                                                          n+1/ms

                           140c --.,_                                                          ADJUST
                                                                                   ,,.-150c
                                                                                                                         =-
                                                                                                                         'JJ.
                                                                                               VIEW            TO
                                        DOES "I" =            INCREMENT
                                 YES
                                        RIGHT AT UNDER
                                                       YES    CURRENT NODE               -                   STEP, 130   ....
                                                              ALONG X AXIS                                               O'I
                                        CRITICAL SPEED
                                                              n-1/ms                                                     ....,
                                                                                                                         0

                                                                                                                         '"""'
                           140d
                                   --.__ DOES "I" =           ADJUST NODE
                                 YES RIGHT SUBJECT      YES   ACCORDING TO
                                         NAY. CONTROL         NAV. CONTROL
                                         ALGORITHM            ALGORITHM
                                                                     \_ 150d                                             e
                                        DOES "I" =    1/ 140e                                                            rJ'J.
                                                                                                                         O'I
                                 YES    MOVE INTO
                                        ADDITIONAL
                                                                                                                         1J.
                                                                                                                         N
                                                                                                                         N
                                        SOURCE OUTPUT
 FIG                                                                                                                     N
                                                                                                                         (It


                                                                                                                         i,-
 Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 10 of 29

U.S. Patent       Feb.18,2003     Sheet 7 of 13           US 6,522,325 Bl




          co
          0




           '<»
          r-,..

                                        I"')
                                        N
                                         I
                                        ,q-
                                        .-
                                    -_/




                                                                         a
                                                                        "' •
                                                                        (.!)
                                                                        Li:
        ,q-
        0                                           ,q-
        r-,..                                       .-
                                                     I
                                                    ,q-
                                                    .-
                                                                 .-
                                                                 .-
                                                                   I
                                                                 ,q-
                                                                 .-




                                                                         r-,..
                                                                             I
                                                                         ,q-

                                                                       -_/




                                                           rq
        N
        0
        r-,..                                             ff/
                                                           N
                                                            I
                                                           ,q-
                                               0           .-
                                               .-
 Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 11 of 29

U.S. Patent       Feb.18,2003      Sheet 8 of 13                US 6,522,325 Bl




                         -0                                             O>
         1 - -I
                         "'c.,-
                              •
                                                       B               "'-c.,
                                                                           •

                         l.J....                                       LL




                          0

                                                                       ""-
                                                                       '+-

                        "'-c.,•
                                                                       C)
                                                                           •

                        LL                                             LL




                        ..c                                              Q)

                        ""-c.,
                             •
                                                   /
                                                   I
                                                       =   'j
                                                                       ""-
                                                                       C)
                                                                           •

                        LL                                             LL
  Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 12 of 29

U.S. Patent                     Feb.18,2003            Sheet 9 of 13            US 6,522,325 Bl

            co




                                                                CX)
                                                                0
                                                                (X)

                  ..-,
                  (X) \

                                                                    (.)
                                                                    z.
                                                                    ow
                                                                    0:: (.!)
                                                                                                          CX)
                                     N
                                                                    t;, <w                                  •
                                                                                                          -
                                     ..-
                                     CX)                                0:: 0                             C)
                                                                    WIO~
                                                                    _JI I-
                                                                    LLJ(/)C)                              LL
                                           0
                                           ..-
                                           CX)
        N
        0
        CX)
                                                                                      ............
                                                                                       WW
                                                                                       ou
  0
                                                                          0::
                                                                          w
                                                                                       ~-
                                                                                       o::~
                                                                                        WC)
  0                                              (Il
                                                 ::,                      >            I-
  CX)
                                                 :c                       0::
                                                                          w             z>-
                  ..-                                                                                :5
                            /
                                                                          (/)
                                                                                        0::
                        /
                  CX) ',,
                                                                                        wo..
                                                                                        (/) (/)
                                                                                        :)C)


                                                                                  tO
                                                                    0             0
                                                                    CX)           CX)




                                     N
                                     ..-
                                     co




            CX)
                Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 13 of 29




                                                                                                           d
                                                                                                           •
                                                                                                           r:JJ.
                                                                                                           •
                                                                   (912
                                                                                            I\             ......
                                                      "
     FROM
            ;

                                                  ~t
ARRAY/HUB
                              ,,,.-goa
                                                                                                           =
                                                                                                           ......
                      RAM
                                                                   (904
                                                                               /910
                       I                                                                                   "'!"j

                                                                                                           ?'
                                                      CPU                  MEMORY                          '"""'
                                                                           CONTROLLER            STORAGE
                      ROM                                                                        DEVICE
                                                                                                           N
                                                                                                           0
                                                                                                           8
                     906)
                                                                   L~
                     916-1-----
                                                                                                           =-
                                                                                                           'JJ.
                                                                            /918
                                    914-1   ,,,,- 916-N
                                                                                                           ....
                                                                                                           '"""'
                                                                                                           0

                                                       914-N                                               ....,
                                                                                                           0

                                                                                                           '"""'
                                                                                   SERVER


                I          22-1 \                 1   22-N
                i
                !i                                                                                         e

                L
                                                  I


                            USER                      USER                                                 rJ'J.



                                      - --                     -
                                                                                                            O'I

                                                 USER-                                                     1J.
                        USER-                                                                               N
                                                                                                            N
                        INTERFACE                INTERFACE
                        DEVICE ,
                          24-1 ,)
                                                 DEVICE J
                                                       24-N
                                                                          FIG.9                             N
                                                                                                            (It


                                                                                                            i,-
              Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 14 of 29




                                                                                                                                d
                                                                                                                                •
                                                                                                                                r:JJ.
                                                                                                                                •
                                                                                                                        (20
                  ROM           v-1010
                                                                          / 1004                                                ......
                     I
                                                                                                      (1008
                                                                                                                                =
                                                                          I



                                                                                                                                ......
                                                         CONTROL                               MEMORY
                  RAM                                      CPU                                 CONTROLLER                       "'!"j

                                                                                                                                ?'
            1012)
                                                                                                                                '"""'
                                                                                                                                ~CIO

         ( 1014-1               (1016-1                                           (1014-N             (1016-N         STORAGE   N
                                                                                                                                0
                                                                                                                      DEVICE    8
                                                1022-1                1022-N
          ROM                       RAM                                            ROM                RAM
                                                                     L/
                                     I                                                 I                                        =-
                                                                                                                                'JJ.


                                MIXING
                                                                                                                                ....
                                                                                  MIXING
                                                                                                                                '"""'
                                CPU                                               CPU                                           '"""'
                                                                                                                                ....,
                                                                                                                                0
 1018   1006-1 ____/                                                                            l'----1006-N
 FROM
                                t         '              ._ - -...                 t       '                                    '"""'
                                                           ) ) ) )
ARRAY                                                    -- - - -
                                                                                           \__ 1002
                                              1024-1                 v-1024-N                                    \   1026       e
                                                                                                                                rJ'J.
             22-1------------                                                                  v-22-N                           O'I
                                "    USER                                       USER       ,                                    1J.
                                                                                                                                N
                                                                              USER-            v-24-N                           N
             24-1- ,USER-                                                                  /



                                                                              INTERFACE                                         N
                    INTERFACE
                                                                                                               FIG.10
                                                                                                                                (It
                    DEVICE                                    1020   _j       DEVICE
                                                                                                                                i,-
 Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 15 of 29

U.S. Patent         Feb.18,2003            Sheet 12 of 13   US 6,522,325 Bl




                                   C
                                     I
                                                                      c.,•
                                                                      -LL
                         I"")
                                  N
                           I      ......
                         N
              N          ......
               I
              N
              .--
       .--
         I
       N
       .--




                                                             0
                                                             ......
 Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 16 of 29

U.S. Patent         Feb.18,2003     Sheet 13 of 13     US 6,522,325 Bl



           1210         SITUATE A CYLINDRICAL
                        ARRAY OF CAMERAS
                        AROUND AN ENVIRONMENT



           1220 -       TRANSMIT VIEW OF
                        ENVIRONMENT WITH EACH
                        CAMERA



          1230          STORE IMAGE IN NODE
                        ADDRESS ASSOCIATED
                        WITH EACH CAMERA



          1240
                         REMOVE CAMERA ARRAY



                      1250




                                       NO

          1260
                       IMAGE STORAGE COMPLETE




                                  FIG.12
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 17 of 29

                                                     US 6,522,325 Bl
                              1                                                                   2
     NAVIGABLE TELEPRESENCE METHOD                                     Apparently, attempts have been made to develop telep-
     AND SYSTEM UTILIZING AN ARRAY OF                               resence systems to satisfy some of the foregoing needs. One
                CAMERAS                                             telepresence system is described in U.S. Pat. No. 5,708,469
                                                                    for Multiple View Telepresence Camera Systems Using A
            CROSS-REFERENCE TO RELATED                            5 Wire Cage Which Surrounds A Polarity Of Multiple Cam-
                       APPLICATIONS                                 eras And Identifies The Fields Of View, issued Jan. 13, 1998.
                                                                    The system disclosed therein includes a plurality of cameras,
   This application is a continuation-in-part of commonly           wherein each camera has a field of view that is space-
assigned pending U.S. Pat. application Ser. No. 09/283,413          contiguous with and at a right angle to at least one other
filed on Apr. 1, 1999 pending entitled A Navigable Telep-           camera. In other words, it is preferable that the camera fields
                                                                 10
resence Method and System Utilizing An Array of Cameras             of view do not overlap each other. A user interface allows the
and claims priority under 35 U.S.C. §120 to such application        user to jump between views. In order for the user's view to
which claims the benefit of U.S. Provisional Application            move through the venue or environment, a moving vehicle
Serial No. 60/080,413, filed on Apr. 2, 1998 pending both of        carries the cameras.
which are herein incorporated by reference.                            This system, however, has several drawbacks. For
                                                                 15 example, in order for a viewer's perspective to move

           BACKGROUND OF THE INVENTION                              through the venue, the moving vehicle must be actuated and
                                                                    controlled. In this regard, operation of the system is com-
    1. Field Of The Invention                                       plicated. Furthermore, because the camera views are
   The present invention relates to a telepresence system           contiguous, typically at right angles, changing camera views
and, more particularly, to a navigable camera array telep- 20 results in a discontinuous image.
resence system and method of using same.                               Other attempts at providing a telepresence system have
   2. Description Of Related Art                                    taken the form of a 360 degree camera systems. One such
                                                                    system is described in U.S. Pat. No. 5,745,305 for Pan-
   In general, a need exists for the development of telepres-
                                                                    oramic Viewing Apparatus, issued Apr. 28, 1998. The sys-
ence systems suitable for use with static venues, such as 25 tern described therein provides a 360 degree view of envi-
museums, and dynamic venues or events, such as a music              ronment by arranging multiple cameras around a pyramid
concerts. The viewing of such venues is limited by time,            shaped reflective element. Each camera, all of which share
geographical location, and the viewer capacity of the venue.        a common virtual optical center, receives an image from a
For example, potential visitors to a museum may be pre-             different side of the reflective pyramid. Other types of 360
vented from viewing an exhibit due to the limited hours the
                                                                 30 degree camera systems employ a parabolic lens or a rotating
museum is open. Similarly, music concert producers must             camera.
turn back fans due to the limited seating of an arena. In short,       Such 360 degree camera systems also suffer from draw-
limited access to venues reduces the revenue generated.             backs. In particular, such systems limit the user's view to
   In an attempt to increase the revenue stream from both           360 degrees from a given point perspective. In other words,
static and dynamic venues, such venues have been recorded 35 360 degree camera systems provide the user with a pan-
for broadcast or distribution. In some instances, dynamic           oramic view from a single location. Only if the camera
venues are also broadcast live. While such broadcasting             system was mounted on a moving vehicle could the user
increases access to the venues, it involves considerable            experience simulated movement through an environment.
production effort. Typically, recorded broadcasts must be cut          U.S. Pat. No. 5,187,571 for Television System For Dis-
and edited, as views from multiple cameras are pieced 40 playing Multiple Views of A Remote Location issued Feb.
together. These editorial and production efforts are costly.        16, 1993, describes a camera system similar to the 360
                                                                    degree camera systems described above. The system
   In some instances, the broadcast resulting from these            described provides a user to select an arbitrary and continu-
editorial and production efforts provides viewers with lim-         ously variable section of an aggregate field of view. Multiple
ited enjoyment. Specifically, the broadcast is typically based      cameras are aligned so that each camera's field of view
on filming the venue from a finite number of predetermined 45 merges contiguously with those of adjacent cameras thereby
cameras. Thus, the broadcast contains limited viewing               creating the aggregate field of view. The aggregate field of
angles and perspectives of the venue. Moreover, the viewing         view may expand to cover 360 degrees. In order to create the
angles and perspectives presented in the broadcast are those        aggregate field of view, the cameras' views must be con-
selected by a producer or director during the editorial and         tiguous. In order for the camera views to be contiguous, the
production process; there is no viewer autonomy. 50 cameras have to share a common point perspective, or
Furthermore, although the broadcast is often recorded for           vertex. Thus, like the previously described 360 degree
multiple viewings, the broadcast has limited content life           camera systems, the system of U.S. Pat. No. 5,187,571 limits
because each viewing is identical to the first. Because each        a user's view to a single point perspective, rather than
showing looks and sounds the same, viewers rarely come              allowing a user to experience movement in perspective
back for multiple viewings.                                      55 through an environment.
   A viewer fortunate enough to attend a venue in person will          Also, with regard to the system of U.S. Pat. No. 5,187,
encounter many of the same problems. For example, a                 571, in order to achieve the contiguity between camera
museum-goer must remain behind the barricades, viewing              views, a relatively complex arrangement of mirrors is
exhibits from limited angles and perspectives. Similarly,           required. Additionally, each camera seemingly must also be
concert-goers are often restricted to a particular seat or 60 placed in the same vertical plane.
section in an arena. Even if a viewer were allowed free                Thus, a need still exists for an improved telepresence
access to the entire arena to videotape the venue, such a           system that provides the ability to better simulate a viewer's
recording would also have limited content life because each         actual presence in a venue, preferably in real time.
viewing would be the same as the first. Therefore, a need
exists for a telepresence system that preferably provides user 65                SUMMARY OF THE INVENTION
autonomy while resulting in recordings with enhanced con-              These and other needs are satisfied by the present inven-
tent life at a reduced production cost.                             tion. A telepresence system according to one embodiment of
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 18 of 29

                                                     US 6,522,325 Bl
                              3                                                                     4
the present invention includes an array of cameras, each of         arrays of microcameras. The cameras are on rails, with each
which has an associated view of an environment and an               rail holding a plurality of cameras. These cameras, each
associated output representing the view. The system also            locked in a fixed relation to every adjacent camera on the
includes a first user interface device having first user inputs     array and dispersed dimensionally in a given environment,
associated with movement along a first path in the array. The 5 transmit image output to an associated storage node, thereby
system further includes a second user interface device              enabling remote viewers to navigate through such environ-
having second user inputs associated with movement along            ment with the same moving light reflections and shadows)
a second path in the array. A processing element is coupled         that characterize an actual in-environment transit.
to the user interface devices. The processing element
receives and interprets the first inputs and selects outputs of        In another preferred embodiment, the outputs of these
                                                                 10 microcameras are linked by tiny (less than half the width of
cameras in the first path. Similarly, the processing element
receives and interprets the second inputs and selects outputs       a human hair) Vertical Cavity Surface Emitting Lasers
of cameras in the second path independently of the first            (VCSELs) to optical fibers, fed through area net hubs,
inputs. Thus, a first user and a second user are able to            buffered on server arrays or server farms ( either for record-
navigate simultaneously and independently through the               ing or (instantaneous) relay) and sent to viewers at remote
array. In another embodiment, the system may also mix the 15 terminals, interactive wall screens, or mobile image appli-
output by mosaicing or tweening the output images. In a             ances (like Virtual Retinal Displays). Each remote viewer,
further embodiment of the present invention the telepresence        through an intuitive graphical user interface (GUI), can
system distinguishes between permissible cameras in the             navigate effortlessly through the environment, enabling
array and impermissible cameras in the array. In yet another        seamless movement through the event.
embodiment of the present invention the telepresence sys- 20           This involves a multiplexed, electronic switching process
tern allows a user to move forward or backward through the          (invisible to the viewer) which moves the viewer's point
environment, which provides the user the opportunity to             perspective from camera to camera. Rather than relying, per
move forward or backward through the environment.
                                                                    se, on physically moving a microcamera through space, the
       BRIEF DESCRIPTION OF THE DRAWINGS                            system uses the multiplicity of positioned microcameras to
                                                                 25 move the viewer's perspective from microcamera node to
   FIG. 1 is an overall schematic of one embodiment of the
present invention.                                                  adjacent microcamera node in a way that provides the
   FIG. 2a is a perspective view of a camera and a camera           viewer with a sequential visual and acoustical path through-
rail section of the array according to one embodiment of the        out the extent of the array. This allows the viewer to fluidly
present invention.                                                  track or dolly through a 3-dimensional remote environment,
                                                                 30 to move through an event and make autonomous real-time
   FIGS. 2b-2d are side plan views of a camera and a
camera rail according to one embodiment of the present              decisions about where to move and when to linger.
invention.                                                             Instead of investing the viewer with the capacity to
   FIG. 2e is a top plan view of a camera rail according to         physically move a robotic camera, which would immedi-
one embodiment of the present invention.                            ately limit the number of viewers that could simultaneously
                                                                 35
   FIG. 3 is a perspective view of a portion of the camera          control their own course and navigate via storage nodes
array according to one embodiment of the present invention.         containing images of an environment associated with a
   FIG. 4 is a perspective view of a portion of the camera          pre-existing array of cameras. The user can move around the
array according to an alternate embodiment of the present           environment in any direction-clockwise or
invention.                                                          counterclockwise, up, down, closer to or further away from
                                                                 40
   FIG. 5 is a flowchart illustrating the general operation of      the environment, or some combination thereof. Moreover,
the user interface according to one embodiment of the               image   output mixing, such as mosaicing and tweening,
present invention.                                                  effectuates seamless motion throughout the environment.
   FIG. 6 is a flowchart illustrating in detail a portion of the    2. Detailed Description Of Preferred Embodiments
operation shown in FIG. 5.                                       45    Certain embodiments of the present invention will now be
   FIG. 7a is a perspective view of a portion of one embodi-        described in greater detail with reference to the drawings. It
ment of the present invention illustrating the arrangement of       is understood that the operation and functionality of many of
the camera array relative to objects being viewed.                  the components of the embodiments described herein are
   FIGS. 7b-7g illustrate views from the perspectives of            known to one skilled in the art and, as such, the present
selected cameras of the array in FIG. 7a.                        50 description does not go into detail into such operative and
   FIG. 8 is a schematic view of an alternate embodiment of         functionality.
the present invention.                                                 A telepresence system 100 according to the present inven-
   FIG. 9 is a schematic view of a server according to one          tion is shown in FIG. 1. The telepresence system 100
embodiment of the present invention.                                generally includes an array 10 of cameras 14 coupled to a
   FIG. 10 is a schematic view of a server according to an 55 server 18, which in turn is coupled to one or more users 22
alternate embodiment of the present invention.                      each having a user interfaced/display device 24. As will be
                                                                    understood to one skilled it the art, the operation and
   FIG. 11 is a top plan view of an alternate embodiment of
                                                                    functionality of the embodiment described herein is
the present invention.
                                                                    provided, in part, by the server and user interface/display
   FIG. 12 is a flowchart illustrating in detail the image
                                                                 60 device. While the operation of these components is not
capture portion of the operation of the embodiment shown in
                                                                    described by way of particular code listings or logic
FIG. 11.
                                                                    diagrams, it is to be understood that one skilled in the art will
              DESCRIPTION OF PREFERRED                              be able to arrive at suitable implementations based on the
                       EMBODIMENTS                                  functional and operational details provided herein.
1. General Description Of Preferred Embodiments                  65 Furthermore, the scope of the present invention is not to be
   The present invention relates to a telepresence system           construed as limited to any particular code or logic imple-
that, in a preferred embodiments, uses modular, interlocking        mentation.
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 19 of 29

                                                    US 6,522,325 Bl
                              5                                                                  6
   In the present embodiment, the camera array 10 is con-          therewith a user interface device including a user display
ceptualized as being in an X, Z coordinate system. This            device (collectively 24). For example, user 22-1 has an
allows each camera to have an associated, unique node              associated user interface device and a user display device in
address comprising an X, and Z coordinate (X, Z). In the           the form of a computer 24-1 having a monitor and a
present embodiment, for example, a coordinate value cor- 5 keyboard. User 22-2 has associated therewith an interactive
responding to an axis of a particular camera represents the        wall screen 24-2 which serves as a user interface device and
number of camera positions along that axis the particular          a user display device. The user interface device and the user
camera is displaced from a reference camera. In the present        display device of user 22-3 includes a mobile audio and
embodiment, from the user's perspective the X axis runs left       image appliance 24-3. A digital interactive TV 24-4 is the
and right, and the Z axis runs down and up. Each camera 14 10 user interface device and user display device of user 22-4.
is identified by its X, Z coordinate. It is to be understood,      Similarly, user 22-5 has a voice recognition unit and monitor
however, that other methods of identifying cameras 14 can          24-5 as the user interface and display devices. It is to be
be used. For example, other coordinate systems, such as            understood that the foregoing user interface devices and user
those noting angular displacement from a fixed reference           display devices are merely exemplary; for example, other
point as well as coordinate systems that indicate relative 15 interface devices include a mouse, touch screen, biofeed-
displacement from the current camera node may be used. In          back devices, as well as those identified in U.S. Provisional
another alternate embodiment, the array is three                   Patent Application Serial No. 60/080,413 and the like.
dimensional, located in an X, Y, Z coordinate system.                 As described in detail below, each user interface device 24
   The array 10 comprises a plurality of rails 12, each rail 12    has associated therewith user inputs. These user inputs allow
including a series of cameras 14. In the present preferred 20 each user 22 to move or navigate independently through the
embodiment, the cameras 14 are microcameras. The output            array 10. In other words, each user 22 enters inputs to
from the microcameras 14 are coupled to the server 18 by           generally select which camera outputs are transferred to the
means of local area hubs 16. The local area hubs 16 gather         user display device. Preferably, each user display device
the outputs and, when necessary, amplify the outputs for           includes a graphical representation of the array 10. The
transmission to the server 18. In an alternate embodiment, 25 graphical representation includes an indication of which
the local area hubs 16 multiplex the outputs for transmission      camera in the array the output of which is being viewed. The
to the server 18. Although the figure depicts the communi-         user inputs allow each user to not only select particular
cation links 15 between the cameras 14 and the server 18 as        cameras, but also to select relative movement or naviga-
being hardwired, it is to be understood that wireless links        tional paths through the array 10.
may be employed. Thus, it is within the scope of the present 30       As shown in FIG. 1, each user 22 may be coupled to the
invention for the communication links 15 to take the form of       server 18 by an independent communication link.
fiber optics, cable, satellite, microwave transmission,            Furthermore, each communication link may employ differ-
internet, and the like.                                            ent technology. For example, in alternate embodiments, the
   Also coupled to the server 18 is an electronic storage          communication links include an internet link, a microwave
device 20. The server 18 transfers the outputs to the elec- 35 signal link, a satellite link, a cable link, a fiber optic link, a
tronic storage device 20. The electronic (mass) storage            wireless link, and the like.
device 20, in turn, transfers each camera's output onto a             It is to be understood that the array 10 provides several
storage medium or means, such as CD-ROM, DVD, tape,                advantages. For example, because the array 10 employs a
platter, disk array, or the like. The output of each camera 14     series of cameras 14, no individual camera, or the entire
is stored in a particular location on the storage medium 40 array 10 for that matter, need be moved in order to obtain a
associated with that camera 14 or is stored with an indication     seamless view of the environment. Instead, the user navi-
to which camera 14 each stored output corresponds. For             gates through the array 10, which is strategically placed
example, the output of each camera 14 is stored in contigu-        through and around the physical environment to be viewed.
ous locations on a separate disk, tape, CD-ROM, or platter.        Furthermore, because the cameras 14 of the array 10 are
As is known in the art, the camera output may be stored in 45 physically located at different points in the environment to
a compressed format, such as JPEG, MPEGl, MPEG2, and               be viewed, a user is able to view changes in perspective, a
the like. Having stored each output allows a user to later         feature unavailable to a single camera that merely changes
view the environment over and over again, each time                focal length.
moving through the array 10 in a new path, as described
below. In some embodiments of the present invention, such 50                               Microcameras
as those providing only real-time viewing, no storage device
                                                                      Each camera 14 is preferably a m1crocamera. The
is required.
                                                                   microcameras-microlenses mounted on thumbnail-sized
   As will be described in detail below, the server 18
                                                                   CMOS active pixel sensor (APS) microchips-are arranged
receives output from the cameras 14 in the array. The server
                                                                   in patterns that enable viewers to move radically, in straight
18 processes these outputs for either storage in the electronic 55
                                                                   lines, or in fluid combinations thereof. The cameras are
storage device 20, transmission to the users 22 or both.
                                                                   produced in a mainstream manufacturing process, by several
   It is to be understood that although the server 18 is
                                                                   companies, including Photobit, Pasadena, Calif.; Sarnoff
configured to provide the functionality of the system 100 in
                                                                   Corporation, Princeton, N.J.; and VLSI Vision, Ltd.,
the present embodiment, it is to be understood that other
                                                                   Edinburgh, Scotland.
processing elements may provide the functionality of the 60
system 100. For example, in alternate embodiments, the user                            Structure of the Array
interface device is a personal computer programmed to
interpret the user input and transmit an indication of the            The structure of the array 10 will now be described in
desired current node address, buffer outputs from the array,       greater detail with reference to FIGS. 2a-2e. In general, the
and provide other of the described functions.                   65 camera array 10 of the present embodiment comprises a
   As shown, the system 100 can accommodate (but does not          series of modular rails 12 carrying microcameras 14. The
require) multiple users 22. Each user 22 has associated            structure of the rails 12 and cameras 14 will now be
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 20 of 29

                                                    US 6,522,325 Bl
                              7                                                                  8
discussed in greater detail with reference to FIGS. 2a              14, and the speed of movement through the array 10. In one
through 2d. Each camera 14 includes registration pins 34. In        embodiment the distance between microcameras 14 can be
the preferred embodiment, the cameras 14 utilize VCSELs             approximated by analogy to a conventional movie reel
to transfer their outputs to the rail 12. It is to be understood    recording projector. In general, the speed of movement of a
that the present invention is not limited to any particular type 5 projector through an environment divided by the frames per
of camera 14, however, or even to an array 10 consisting of         unit of time second results in a frame-distance ratio.
only one type of camera 14.                                            For example, as shown by the following equations, in
   Each rail 12 includes two sides, 12a, 12b, at least one of       some applications a frame is taken ever inch. A conventional
which 12b is hingeably connected to the base 12c of the rail        movie projector records twenty-four frames per second.
12. The base 12c includes docking ports 36 for receiving the 10 When such a or is moved through an environment at two feet
registration pins 34 of the camera 14. When the camera 14           per a frame is taken approximately every inch.
is seated on a rail 12 such that the registration pins 34 are
fully engaged in the docking ports 36, the hinged side 12b           2 ft 24 frames
of the rail 12 is moved against the base 32 of the camera 14,        sec       sec
thereby securing the camera 14 to the rail 12.                   15           2 ft        1 ft   12 inches  1 inch
                                                                           - - - = - - - = - - - = - - = 1 frame per inch.
   Each rail 12 further includes a first end 38 and a second               24 frames   12 frames 12 frames 1 frame
end 44. The first end 38 includes, in the present embodiment,
two locking pins 40 and a protected transmission relay port
42 for transmitting the camera outputs. The second end 44              A frame of the projector is analogous to a camera 14 in the
includes two guide holes 46 for receiving the locking pins 20 present invention. Thus, where one frame per inch results in
40, and a transmission receiving port 48. Thus, the first end       a movie having a seamless view of the environment, so too
38 of one rail 12 is engagable with a second end 44 of              does one camera 14 per inch. Thus, in one embodiment of
another rail 12. Therefore, each rail 12 is modular and can         the present invention the cameras 14 are spaced approxi-
be functionally connected to another rail to create the array       mately one inch apart, thereby resulting in a seamless view
                                                                 25 of the environment.
10.
   Once the camera 14 is securely seated to the rail 12, the                         Navigation Through the System
camera 14 is positioned such that the camera output may be
transmitted via the VCSEL to the rail 12. Each rail 12                 The general operation of the present embodiment will
includes communication paths for transmitting the output            now be described with reference to FIG. 5 and continuing
                                                                 30 reference to FIG 1. As shown in step 110, the user is
from each camera 14.
   Although the array 10 is shown having a particular               presented with a predetermined starting view of the envi-
configuration, it is to be understood that virtually any            ronment corresponding to a starting camera. It is to be
configuration of rails 12 and cameras 14 is within the scope        understood that the operation of the system is controlled, in
of the present invention. For example, the array 10 may be          part, by software residing in the server. As noted above, the
                                                                 35 system associates each camera in the array with a coordi-
a linear array of cameras 14, a 2-dimensional array of
cameras 14, a 3-dimensional array of cameras 14, or any             nate. Thus, the system is able to note the coordinates of the
combination thereof. Furthermore, the array 10 need not be          starting camera node. The camera output and, thus the
comprised solely of linear segments, but rather may include         corresponding view, changes only upon receiving a user
curvilinear sections.                                               input.
                                                                 40
   The array 10 is supported by any of a number of support             When the user determines that they want to move or
means. For example, the array 10 can be fixedly mounted to          navigate through the array, the user enters a user input
a wall or ceiling; the array 10 can be secured to a moveable        through the user interface device 24. As described below, the
frame that can be wheeled into position in the environment          user inputs of the present embodiment generally include
or supported from cables.                                           moving to the right, to the left, up, or down in the array.
                                                                 45
   FIG. 3 illustrates an example of a portion of the array 10.      Additionally, a user may jump to a particular camera in the
As shown, the array 10 comprises five rows of rails 12a,            array. In alternate embodiments, a subset of these or other
through 12e. Each of these rails 12a-12e is directed towards        inputs, such as forward, backward, diagonal, over, and
a central plane, which substantially passes through the             under, are used. The user interface device, in turn, transmits
center row 12c. Consequently, for any object placed in the 50 the user input to the server in step 120.
same plane as the middle row 12c, a user would be able to              Next, the server receives the user input in step 130 and
view the object essentially from the bottom, front, and top.        proceeds to decode the input. In the present embodiment,
   As noted above, the rails 12 of the array 10 need not have       decoding the input generally involves determining whether
the same geometry. For example, some of the rails 12 may            the user wishes to move to the right, to the left, up, or down
be straight while others may be curved. For example, FIG. 55 in the array.
4 illustrates the camera alignment that results from utilizing         On the other hand, if the received user input does not
curved rails. It should be noted that rails in FIG. 4 have been     correspond to backward, then The server 18 proceeds to
made transparent so that the arrangement of cameras 14 may          determine whether the input corresponds to moving to the
be easily seen.                                                     user's right in the array 10. This determination is shown in
   In an alternate embodiment, each rail is configured in a 60 step 140. If the received user input does correspond to
step-like fashion or an arc with each camera above (or              moving to the right, the current node address is incremented
below) and in front of a previous camera. In such an                along the X axis in step 150 to obtain an updated address.
arrangement, the user has the option of moving forward                 If the received user input does not correspond to moving
through the environment.                                            to the right in the array, the server 18 then determines
   It is to be understood that the spacing of the microcameras 65 whether the input corresponds to moving to the user's left in
14 depends on the particular application, including the             the array 10 in step 160. Upon determining that the input
objects being viewed, the focal length of the microcameras          does correspond to moving to the left, the server 18 then
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 21 of 29

                                                     US 6,522,325 Bl
                              9                                                                  10
decrements the current node address along the X axis to            6 describes more detailed movement one direction i.e., to the
arrive at the updated address. This is shown in step 170.          right, the same detailed movement can be applied in any
   If the received user input does not correspond to either        other direction. As illustrated, the determination of whether
moving to the right or to the left, the server 18 then             the user input corresponds to moving to the right actually
determines whether the input corresponds to moving up in 5 involves several determinations. As described in detail
the array. This determination is made in step 180. If the user     below, these determinations include moving to the right
                                                                   through the array 10 at different speeds, moving to the right
input corresponds to moving up, in step 190, the server 18
                                                                   into a composited additional source output at different
increments the current node address along the Z axis,
                                                                   speeds, and having the user input overridden by the system
thereby obtaining an updated address.                              100.
   Next, the server 18 determines whether the received user     10
                                                                      The present invention allows a user 22 to navigate
input corresponds to moving down in the array 10. This             through the array 10 at the different speeds. Depending on
determination is made in step 200. If the input does corre-        the speed (i.e. number of camera nodes transversed per unit
spond to moving down in the array 10, in step 210 the server       of time) indicated by the user's input, such as movement of
18 decrements the current node address along the Z axis.           a pointing device (or other interface device), the server 18
   Lastly, in step 220 the server 18 determines whether the 15 will apply an algorithm that controls the transition between
received user input corresponds to jumping or changing the         camera outputs either at critical speed (n nodes/per unit of
view to a particular camera 14. As indicated in FIG. 5, if the     time), under critical speed (n- 1 nodes/per unit of time), or
input corresponds to jumping to a particular camera 14, the        over critical speed (n+ 1 nodes/per unit of time).
server 18 changes the current node address to reflect the             It is to be understood that speed of movement through the
desired camera position. Updating the node address is 20 array 10 can alternatively be expressed as the time to switch
shown as step 230. In an alternate embodiment, the input           from one camera 14 to another camera 14.
corresponds to jumping to a particular position in the array          Specifically, as shown in step 140a, the server 18 makes
10, not identified by the user as being a particular camera but    the determination whether the user input corresponds to
by some reference to the venue, such as stage right.               moving to the right at a critical speed. The critical speed is
                                                                25 preferably a predetermined speed of movement through the
   It is to be understood that the server 18 may decode the
                                                                   array 10 set by the system operator or designer depending on
received user inputs in any of a number of ways, including
                                                                   the anticipated environment being viewed. Further, the criti-
in any order. For example, in an alternate embodiment the
                                                                   cal speed depends upon various other factors, such as focal
server 18 first determines whether the user input corresponds
                                                                   length, distance between cameras, distance between the
to up or down. In another alternate, preferred embodiment,
                                                                30 cameras and the viewed object, and the like. The speed of
user navigation includes moving forward, backward, to the
                                                                   movement through the array 10 is controlled by the number
left and right, and up and down through a three dimensional
                                                                   of cameras 14 traversed in a given time period. Thus, the
array.
                                                                   movement through the array 10 at critical speed corresponds
   If the received user input does not correspond to any of
                                                                   to traversing some number, "n", camera nodes per
the recognized inputs, namely to the right, to the left, up, 35 millisecond, or taking some amount of time, "s", to switch
down, or jumping to a particular position in the array 10 then
                                                                   from one camera 14 to another. It is to be understood that in
in step 240, the server 18 causes a message signal to be
                                                                   the same embodiment the critical speed of moving through
transmitted to the user display device 24, causing a message
                                                                   the array 10 in one dimension need not equal the critical
to be displayed to the user 22 that the received input was not
                                                                   speed of moving through the array in another dimension.
understood. Operation of the system 100 then continues with 40
                                                                   Consequently, the server 18 increments the current node
step 120, and the server 18 awaits receipt of the next user
                                                                   address along the X axis at n nodes per millisecond.
input.
                                                                      In the present preferred embodiment the user traverses
   After adjusting the current node address, either by incre-
                                                                   twenty-four cameras 14 per second. As discussed above, a
menting or decrementing the node address along an axis or
                                                                   movie projector records twenty-four frames per second.
by jumping to a particular node address, the server 18 45
                                                                   Analogizing between the movie projector and the present
proceeds in step 250 to adjust the user's view. Once the view
                                                                   invention, at critical the user traverses ( and the server 18
is adjusted, operation of the system 100 continues again with
                                                                   switches between) approximately twenty-four cameras 14
step 120 as the server 18 awaits receipt of the next user
                                                                   per second, or a camera 14 approximately every 0.04167
input.
                                                                   seconds.
   In an alternate embodiment, the server 18 continues to 50
                                                                      As shown in FIG. 6, the user 22 may advance not only at
update the node address and adjust the view based on the
                                                                   critical speed, but also at over the critical speed, as shown in
received user input. For example, if the user input corre-
                                                                   step 140b, or at under the critical speed, as shown in step
sponded to "moving to the right", then operation of the
                                                                   140c. Where the user input "I" indicates movement through
system 100 would continuously loop through steps 140,150,
                                                                   the array 10 at over the critical speed, the server 18 incre-
and 250, checking for a different input. When the different 55 ments the current node address along the X axis by a unit of
input is received, the server 18 continuously updates the
                                                                   greater than n, for example, at n+ 2 nodes per millisecond.
view accordingly.
                                                                   The step of incrementing the current node address at n+ 1
   It is to be understood that the foregoing user inputs,          nodes per millisecond along the X axis is shown in step
namely, to the right, to the left, up, and down, are merely        150b. Where the user input "I" indicates movement through
general descriptions of movement through the array. 60 the array 10 at under the critical speed, the server 18
Although the present invention is not so limited, in the           proceeds to increment the current node address at a variable
present preferred embodiment, movement in each of these            less than n, for example, at n- 1 nodes per millisecond. This
general directions is further defined based upon the user          operation is shown as step 150c.
input.
   Accordingly, FIG. 6 is a more detailed diagram of the 65                               Scaleable Arrays
operation of the system according to steps 140, 150, and 250          The shape of the array 10 can also be electronically scaled
of FIG. 5. Moreover, it is to be understood that while FIG.        and the system 100 designed with a "center of gravity" that
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 22 of 29

                                                    US 6,522,325 Bl
                             11                                                                 12
will ease a user's image path back to a "starting" or "critical    leave the real world environment being viewed. More
position" node or ring of nodes, either when the user 22           specifically, additional source outputs, such as computer
releases control or when the system 100 is programmed to           graphic imagery, virtual world imagery, applets, film clips,
override the user's autonomy; that is to say, the active           and other artificial and real camera outputs, are made
perimeter or geometry of the array 10 can be pre-configured 5 available to the user 22. In one embodiment, the additional
to change at specified times or intervals in order to corral or    source output is composited with the view of the real
focus attention in a situation that requires dramatic shaping.     environment. In an alternate embodiment, the user's view
The system operator can, by real-time manipulation or via a        transfers completely from the real environment to that
pre-configured electronic proxy sequentially activate or           offered by the additional source output.
deactivate designated portions of the camera array 10. This           More specifically, the additional source output is stored
                                                                10
is of particular importance in maintaining authorship and          (preferably in digital form) in the electronic storage device
dramatic pacing in theatrical or entertainment venues, and         20. Upon the user 22 inputting a desire to view the additional
also for implementing controls over how much freedom a             source output, the server 18 transmits the additional source
user 22 will have to navigate through the array 10.                output to the user interface/display device 24. The present
   In the present embodiment, the system 100 can be pro-           embodiment, the server 18 simply transmits the additional
grammed such that certain portions of the array 10 are 15 source output to the user display device 24. In an alternate
unavailable to the user 22 at specified times or intervals.        embodiment, the server 18 first composites the additional
Thus, continuing with step 140d of FIG. 6, the server 18           source output with the camera output and then transmits the
makes the determination whether the user input corresponds         composited signal to the user interface/display device 24.
to movement to the right through the array but is subject to          As shown in step 140e, the server 18 makes the determi-
a navigation control algorithm. The navigation control alga- 20
                                                                   nation whether the user input corresponds to moving in the
rithm causes the server 18 to determine, based upon navi-
                                                                   array into the source output. If the user 22 decides to move
gation control factors, whether the user's desired movement
                                                                   into the additional source output, the server 18 adjusts the
is permissible.
                                                                   view by substituting the additional source output for the
   More specifically, the navigation control algorithm, which
                                                                   updated camera output identified in either of steps 150a-d.
is programmed in the server 18, determines whether the 25
desired movement would cause the current node address to              Once the current node address is updated in either of steps
fall outside the permissible range of node coordinates. In the     150a-d, the server 18 proceeds to adjust the user's view in
present embodiment, the permissible range of node coordi-          step 250. When adjusting the view, the server 18 "mixes" the
nates is predetermined and depends upon the time of day, as        existing or current camera output being displayed with the
noted by the server 18. Thus, in the present embodiment, the 30 output of the camera 14 identified by the updated camera
navigation control factors include time. As will be appreci-       node address. Mixing the outputs is achieved differently in
ated by those skilled in the art, permissible camera nodes         alternate embodiments of the invention. In the present
and control factors can be correlated in a table stored in         embodiment, mixing the outputs involves electronically
memory.                                                            switching at a particular speed from the existing camera
   In an alternate embodiment, the navigation control factors      output to the output of the camera 14 having the new current
                                                                35
include time as measured from the beginning of a perfor-           node address.
mance being viewed, also as noted by the server. In such an           It is to be understood that in this and other preferred
embodiment, the system operator can dictate from where in          embodiments disclosed herein, the camera outputs are syn-
the array a user will view certain scenes. In another alternate    chronized. As is well known in the art, a synchronizing
embodiment, the navigation control factor is speed of move-        signal from a "sync generator" is supplied to the cameras.
ment through the array. For example, the faster a user 22       40
                                                                   The sync generator may take the form of those used in video
moves or navigates through the array, the wider the turns
                                                                   editing and may comprise, in alternate embodiments, part of
must be. In other alternate embodiments, the permissible
range of node coordinates is not predetermined. In one             the server, the hub, and/or a separate component coupled to
embodiment, the navigation control factors and, therefore,         the array.
the permissible range, is dynamically controlled by the 45            As described above, at critical speed, the server 18
system operator who communicates with the server via an            switches camera outputs approximately at a rate of 24 per
input device.                                                      second, or one every 0.04167 seconds. If the user 22 is
   Having determined that the user input is subject to the         moving through the array 10 at under the critical speed, the
navigation control algorithm, the server 18 further proceeds,      outputs of the intermediate cameras 14 are each displayed
in step 150d, to increment the current node address along a 50 for a relatively longer duration than if the user is moving at
predetermined path. By incrementing the current node               the critical speed. Similarly, each output is displayed for a
address along a predetermined path, the system operator is         relatively shorter duration when a user navigates at over the
able to corral or focus the attention of the user 22 to the        critical speed. In other words, the server 18 adjusts the
particular view of the permissible cameras 14, thereby             switching speed based on the speed of the movement
maintaining authorship and dramatic pacing in theatrical and 55 through the array 10.
entertainment venues.                                                 Of course, it is to be understood that in a simplified
   In an alternate embodiment where the user input is subject      embodiment of the present invention, the user may navigate
to a navigation control algorithm, the server 18 does not          at only the critical speed.
move the user along a predetermined path. Instead, the                In another alternate embodiment, mixing the outputs is
server 18 merely awaits a permissible user input and holds 60 achieved by compositing the existing or current output and
the view at the current node. Only when the server 18              the updated camera node output. In yet another embodiment,
receives a user input resulting in a permissible node coor-        mixing involves dissolving the existing view into the new
dinate will the server 18 adjust the user's view.                  view. In still another alternate embodiment, mixing the
                                                                   outputs includes adjusting the frame refresh rate of the user
                   Additional Source Output                     65 display device. Additionally, based on speed of movement
   In addition to moving through the array 10, the user 22         through the array, the server may add motion blur to convey
may, at predetermined locations in the array 10, choose to         the realistic sense of speed.
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 23 of 29

                                                      US 6,522,325 Bl
                              13                                                                    14
   In yet another alternate embodiment, the server causes a        a scene and scene structure model of the scene from two or
black screen to be viewed instantaneously between camera           more outputs of the scene at a given image resolution
views. Such an embodiment is analogous to blank film               comprises the following steps:
between frames in a movie reel. Furthermore, although not             ( a) setting initial estimates of local scene models and a
always advantageous, such black screens reduce the physi- 5               global camera output movement model;
ologic "carrying over" of one view into a subsequent view.            (b) determining a new value of one of the models by
   It is to be understood that the user inputs corresponding to           minimizing the difference between the measured error
movements through the array at different speeds may                       in the outputs and the error predicted by the model;
include either different keystrokes on a keypad, different            ( c) resetting the initial estimates of the local scene models
positions of a joystick, positioning a joystick in a given 10             and the image sensor motion model using the new
position for a predetermined length of time, and the like.                value of one of the models determined in step (b );
Similarly, the decision to move into an additional source
                                                                      ( d) determining a new value of the second of the models
output may be indicated by a particular keystroke, joystick
                                                                          using the estimates of the models determined in step (b)
movement, or the like.
                                                                15        by minimizing the difference between the measured
   In another embodiment, mixing may be accomplished by                   error in the outputs and the error predicted by the
"mosaicing" the outputs of the intermediate cameras 14.                   model;
U.S. Pat. No. 5,649,032 entitled System For Automatically
                                                                      ( e) warping one of the outputs towards the other output
Aligning Images To Form A Mosaic Image to Peter J. Burt
                                                                          using the current estimates of the models at the given
et al. discloses a system and method for generating a mosaic
                                                                20        image resolution; and
from a plurality of images and is hereby incorporated by
reference. The server 18 automatically aligns one camera              (t)  repeating steps (b), (c), (d) and (e) until the differences
output to another camera output, a camera output to another               between the new values of the models and the values
mosaic (generated from previously occurring camera                        determined in the previous iteration are less than a
output) such that the output can be added to the mosaic, or               certain value or until a fixed number of iterations have
an existing mosaic to a camera output.                          25        occurred.
                                                                      It should be noted that where the Hanna patent effectuates
   Once the mosaic alignment is complete, the present              the tweening process by detecting the motion of an image
embodiment utilizes a mosaic composition process to con-           sensor (e.g., a video camera), an embodiment of the present
struct (or update) a mosaic. The mosaic composition com-           invention monitors the user movement among live cameras
prises a selection process and a combination process. The 30 or storage nodes.
selection process automatically selects outputs for incorpo-          In an alternate embodiment, although not always
ration into the mosaic and may include masking and crop-           necessary, to ensure a seamless progression of views, the
ping functions to select the region of interest in a mosaic.       server 18 also transmits to the user display device 24 outputs
Once the selection process selects which output(s) are to be       from some or all of the intermediate cameras, namely those
included in the mosaic, the combination process combines 35 located between the current camera node and the updated
the various outputs to form the mosaic. The combination            camera node. Such an embodiment will now be described
process applies various output processing techniques, such         with reference to FIGS. 7a-7g. Specifically, FIG. 7a illus-
as merging, fusing, filtering, output enhancement, and the         trates a curvilinear portion of an array 10 that extends along
like, to achieve a seamless combination of the outputs. The        the X axis or to the left and right from the user's perspective.
resulting mosaic is a smooth view that combines the con- 40 Thus, the coordinates that the server 18 associates with the
stituent outputs such that temporal and spatial information        cameras 14 differ only in the X coordinate. More
redundancy are minimized in the mosaic. In one embodi-             specifically, for purposes of the present example, the cam-
ment of the present invention, the mosaic may be formed as         eras 14 can be considered sequentially numbered, starting
the user moves through the system ( on the fly) and the output     with the left-most camera 14 being the first, i.e., number "1".
image displayed close to real time. In another embodiment, 45 The X coordinate of each camera 14 is equal to the camera's
the system may form the mosaic from a predetermined                position in the array. For illustrative purposes, particular
number of outputs or during a predetermined time interval,         cameras will be designate 14-X, where X equals the cam-
and then display the images pursuant to the user's navigation      era's position in the array 10 and, thus, its associated X
through the environment.                                           coordinate.
   In yet another embodiment, the server 18 enables the 50            In general, FIGS. 7 a-7 g illustrate possible user movement
output to be mixed by a "tweening" process. One example            through the array 10. The environment to be viewed includes
of the tweening process is disclosed in U.S. Pat. No.              three objects 602, 604, 606, the first and second of which
5,259,040 entitled Method For Determining Sensor Motion            include numbered surfaces. As will be apparent, these num-
And Scene Structure And Image Processing System There-             bered surface allow a better appreciation of the change in
for to Keith J. Hanna, herein incorporated by reference. 55 user perspective.
Tweening enables the server 18 to process the structure of a          In FIG. 7a, six cameras 14-2, 14-7, 14-11, 14-14, 14-20,
view from two or more camera outputs of the view.                  14-23 of the array 10 are specifically identified. The bound-
   Applying the Hanna patent to the telepresence method/           aries of each camera's view is identified by the pair of lines
system herein, tweening is now described. The server moni-         14-2a, 14-7a, 14-lla, 14-14a, 14-20a, 14-23a, radiating
tors the movement among the intermediate cameras 14 60 from each identified camera 14-2, 14-7, 14-11, 14-14, 14-20,
through a scene using local scene characteristics such as          14-23, respectively. As described below, in the present
brightness derivatives of a pair of camera outputs. A global       example the user 22 navigates through the array 10 along the
camera output movement constraint is combined with a local         X axis such that the images or views of the environment are
scene characteristic constancy constraint to relate local          those corresponding to the identified cameras 14-2, 14-7,
surface structures with the global camera output movement 65 14-11, 14-14, 14-20, 14-23.
model and local scene characteristics. The method for deter-          The present example provides the user 22 with the starting
mining a model for global camera output movement through           view from camera 14-2. This view is illustrated in FIG. 7b.
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 24 of 29

                                                       US 6,522,325 Bl
                               15                                                                     16
The user 22, desiring to have a better view of the object 702,       (s) for processing. For example, in alternate embodiments
pushes the "7" key on the keyboard. This user input is               output from motion sensors or microphones are fed to the
transmitted to and interpreted by the server 18.                     server(s) and used to scale the array. More specifically,
   Because the server 18 has been programmed to recog-               permissible camera nodes (as defined in a table stored in
nized the "7" key as corresponding to moving or jumping 5 memory) are those near the sensor or microphone having a
through the array to camera 14-7. The server 18 changes the          desired output e.g., where there is motion or sound. As such,
X coordinate of the current camera node address to 7, selects        navigation control factors include output from other such
the output of camera 14-7, and adjusts the view or image             devices. Alternatively, the output from the sensors or micro-
sent to the user 22. Adjusting the view, as discussed above,         phones are provided to the user.
involves mixing the outputs of the current and updated 10               An alternate embodiment in which the array of cameras
camera nodes. Mixing the outputs, in turn, involves switch-          includes multiple microphones interspersed among the
ing intermediate camera outputs into the view to achieve the         viewed environment and the cameras will now be described
seamless progression of the discrete views of cameras 14-2           with reference to FIG. 8. The system 800 generally includes
through 14- 7, which gives the user 22 the look and feel of          an array of cameras 802 coupled to a server 804, which, in
moving around the viewed object. The user 22 now has 15 turn, is coupled to one or more user interface and display
another view of the first object 702. The view from camera           devices 806 and an electronic storage device 808. A hub 810
14-7 is shown in FIG. 7c. As noted above, if the jump in             collects and transfers the outputs from the array 802 to the
camera nodes is greater than a predetermined limit, the              server 804. More specifically, the array 802 comprises
server 18 would omit some or all of the intermediate outputs.        modular rails 812 that are interconnected. Each rail 812
   Pressing the "right arrow" key on the keyboard, the user 20 carries multiple microcameras 814 and a microphone 816
22 indicates to the system 100 a desire to navigate to the           centrally located at rail 812. Additionally, the system 800
right at critical speed. The server 18 receives and interprets       includes microphones 818 that are physically separate from
this user input as indicating such and increments the current        the array 802. The outputs of both the cameras 814 and
camera node address by n=4. Consequently, the updated                microphones 816, 818 are coupled to the server 804 for
camera node address is 14-11. The server 18 causes the 25 processing.
mixing of the output of camera 14-11 with that of camera                In general, operation of the system 800 proceeds as
14-7. Again, this includes switching into the view the               described with respect to system 100 of FIGS. 1-2d and 5-6.
outputs of the intermediate cameras (i.e., 14-8, 14-9, and           Beyond the operation of the previously described system
14-10) to give the user 22 the look and feel of navigating           100, however, the server 804 receives the sound output from
around the viewed object. The user 22 is thus presented with 30 the microphones 816, 818 and, as with the camera output,
the view from camera 14-11, as shown in FIG. 7d.
                                                                     selectively transmits sound output to the user. As the server
   Still interested in the first object 702, the user 22 enters a    804 updates the current camera node address and changes
user input, for example, "alt-right arrow," indicating a desire      the user's view, it also changes the sound output transmitted
to move to the right at less than critical speed. Accordingly,       to the user. In the present embodiment, the server 804 has
the server 18 increments the updated camera node address 35 stored in memory an associated range of camera nodes with
by n-1 nodes, namely 3 in the present example, to camera             a given microphone, namely the cameras 814 on each rail
14-14. The outputs from cameras 14-11 and 14-14 are                  810 are associated with the microphone 816 on that particu-
mixed, and the user 22 is presented with a seamless view             lar rail 810. In the event a user attempts to navigate beyond
associated with cameras 14-11 through 14-14. FIG. 7e                 the end of the array 802, the server 804 determines the
illustrates the resulting view of camera 14-14.                   40
                                                                     camera navigation is impermissible and instead updates the
   With little to see immediately after the first object 702, the    microphone node output to that of the microphone 818
user 22 enters a user input such as "shift-right arrow,"
                                                                     adjacent to the array 802.
indicating a desire to move quickly through the array 10, i.e.,
at over the critical speed. The server 18 interprets the user           In an alternate embodiment, the server 804 might include
input and increments the current node address by n+2, or 6 45        a database    in which camera nodes in a particular area are
in the present example. The updated node address thus                associated with a given microphones. For example, a rect-
corresponds to camera 14-20. The server 18 mixes the                 angle defined by the (X, Y, Z) coordinates (0, 0, 0), (10, 0,
outputs of cameras 14-14 and 14-20, which includes switch-           0), (10, 5, 0), (0, 5, 0), (0, 0, 5), (10, 0, 5), (10, 5, 5) and (0,
ing into the view the outputs of the intermediate cameras            5, 5) are associated with a given microphone. It is to be
14-15 through 14-19. The resulting view of camera 14-20 is 50 understood that selecting one of the series of microphones
displayed to the user 22. As shown in FIG. 7/, the user 22           based on the user's position (or view) in the array provides
now views the second object 704.                                     the user with a sound perspective of the environment that
   Becoming interested in the third object 704, the user 22          coincides   with the visual perspective.
desires to move slowly through the array 10. Accordingly,               It is to be understood that the server of the embodiments
the user 22 enters "alt-right arrow" to indicate moving to the 55 discussed above may take any of a number of known
right at below critical speed. Once the server 18 interprets         configurations. Two examples of server configurations suit-
the received user input, it updates the current camera node          able for use with the present invention will be described with
address along the X axis by 3 to camera 14-23. The server            reference to FIGS. 9 and 10. Turning first to FIG. 9, the
18 then mixes the outputs of camera 14-20 and 14-23,                 server 902, electronic storage device 20, array 10, users (1,
thereby providing the user 22 with a seamless progression of 60 2, 3, ... N) 22-1-22-N, and associated user interface/display
views through camera 14-23. The resulting view 14-23a is             devices 24-1-24-N are shown therein.
illustrated in FIG. 7g.                                                 The server 902 includes, among other components, a
                                                                     processing means in the form of one or more central
                       Other Data Devices                            processing units (CPU) 904 coupled to associated read only
   It is to be understood that devices other than cameras may 65 memory (ROM) 906 and a random access memory (RAM)
be interspersed in the array. These other devices, such as           908. In general, ROM 906 is for storing the program that
motion sensors and microphones, provide data to the server           dictates the operation of the server 902, and the RAM 908
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 25 of 29

                                                   US 6,522,325 Bl
                             17                                                                18
is for storing variables and values used by the CPU 904           turn is controlled by the control CPU 1004, the storage
during operation. Also coupled to the CPU 904 are the user        device 20 stores the camera outputs in known storage
interface/display devices 24. It is to be understood that the     locations. Where user inputs to the control CPU 1004
CPU may, in alternate embodiments, comprise several pro-          indicate a users' 22 desire to view stored images, the control
cessing units, each performing a discrete function.             5 CPU 1004 causes the memory controller 1008 to retrieve the
   Coupled to both the CPU 904 and the electronic storage         appropriate images from the storage device 20. Such images
device 20 is a memory controller 910. The memory con-             are retrieved into the mixing CPUs 1006 via bus 1026.
troller 910, under direction of the CPU 904, controls             Additional source output is also retrieved to the mixing
accesses (reads and writes) to the storage device 20.             CPUs 1006-1, 1006-Nvia bus 1026. The control CPU 1004
Although the memory controller 910 is shown as part of the 10 also passes control signals to the mixing CPUs 1006-1,
server 902, it is to be understood that it may reside in the      1006-N to indicate which outputs are to be mixed and
storage device 20.                                                displayed.
   During operation, the CPU 904 receives camera outputs
                                                                                        Stereoscopic Views
from the array 10 via bus 912. As described above, the CPU
904 mixes the camera outputs for display on the user           15     It is to be understood that it is within the scope of the
interface/display device 24. Which outputs are mixed              present invention to employ stereoscopic views of the envi-
depends on the view selected by each user 22. Specifically,       ronment. To achieve the stereoscopic view, the system
each user interface/display devices 24 transmits across bus       retrieves from the array (or the electronic storage device)
914 the user inputs that define the view to be displayed.         and simultaneously transmits to the user at least portions of
Once the CPU 904 mixes the appropriate outputs, it trans- 20 outputs from two cameras. The server processing element
mits the resulting output to the user interface/display device    mixes these camera outputs to achieve a stereoscopic output.
24 via bus 916. As shown, in the present embodiment, each         Each view provided to the user is based on such a stereo-
user 22 is independently coupled to the server 902.               scopic output. In one stereoscopic embodiment, the outputs
   The bus 912 also carries the camera outputs to the storage     from two adjacent cameras in the array are used to produce
                                                               25
device 20 for storage. When storing the camera outputs, the       one stereoscopic view. Using the notation of FIGS. 7a-7g,
CPU 904 directs the memory controller 910 to store the            one view is the stereoscopic view from cameras 14-1 and
output of each camera 14 in a particular location of memory       14-2. The next view is based on the stereoscopic output of
in the storage device 20.                                         cameras 14-2 and 143 or two other cameras. Thus, in such
   When the image to be displayed has previously been 30 an embodiment, the user is provided the added feature of a
stored in the storage device 20, the CPU 904 causes the           stereoscopic seamless view of the environment.
memory controller 910 to access the storage device 20 to
                                                                                           Multiple Users
retrieve the appropriate camera output. The output is thus
transmitted to the CPU 904 via bus 918 where it is mixed.             As described above, the present invention allows multiple
Bus 918 also carries additional source output to the CPU 904 35 users to simultaneously navigate through the array indepen-
for transmission to the users 22. As with outputs received        dently of each other. To accommodate multiple users, the
directly from the array 10, the CPU 904 mixes these outputs       systems described above distinguish between inputs from
and transmits the appropriate view to the user interface/         the multiple users and selects a separate camera output
display device 24.                                                appropriate to each user's inputs. In one such embodiment,
   FIG. 10 shows a server configuration according to an 40 the server tracks the current camera node address associated
alternate embodiment of the present invention. As shown           with each user by storing each node address in a particular
therein, the server 1002 generally comprises a control cen-       memory location associate with that user. Similarly, each
tral processing unit (CPU) 1004, a mixing CPU 1006                user's input is differentiated and identified as being associ-
associated with each user 22, and a memory controller 1008.       ated with the particular memory location with the use of
The control CPU 1004 has associated ROM 1010 and RAM 45 message tags appended to the user inputs by the correspond-
1012. Similarly, each mixing CPU 1006 has associated              ing user interface device.
ROM 1014 and RAM 1016.                                                In an alternate embodiment, two or more users may
   To achieve the functionality described above, the camera       choose to be linked, thereby moving in tandem and having
outputs from the array 10 are coupled to each of the mixing       the same view of the environment. In such an embodiment,
CPUs 1 through N 1006-1, 1006-N via bus 1018. During 50 each includes identifying another user by his/her code to
operation, each user 22 enters inputs in the interface/display    serve as a "guide". In operation, the server provides the
device 24 for transmission (via bus 1020) to the control CPU      outputs and views selected by the guide user to both the
1004. The control CPU 1004 interprets the inputs and, via         guide and the other user selecting the guide. Another user
buses 1022-1, 1022-N, transmits control signals to the            input causes the server to unlink the users, thereby allowing
mixing CPUs 1006-1, 1006-N instructing them which cam- 55 each user to control his/her own movement through the
era outputs received on bus 1018 to mix. As the name              array.
implies, the mixing CPUs 1006-1, 1006-N mix the outputs
in order to generate the appropriate view and transmit the                                Multiple Arrays
resulting view via buses 1024-1, 1024-N to the user                   In certain applications, a user may also wish to navigate
interface/display devices 24-1, 24-N.                          60 forward and backward through the environment, thereby
   In an alternate related embodiment, each mixing CPU            moving closer to or further away from an object. Although
1006 multiplexes outputs to more than one user 22. Indica-        it is within the scope of the present invention to use cameras
tions of which outputs are to mixed and transmitted to each       with zoom capability, simply zooming towards an object
user 22 comes from the control CPU 1004.                          does not change the user's image point perspective. One
   The bus 1018 couples the camera outputs not only to the 65 such embodiment in which users can move dimensionally
mixing CPUs 1006-1, 1006-N, but also to the storage device        forward and backward through the environment with a
20. Under control of the memory controller 1008, which in         changing image point perspective will now be described
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 26 of 29

                                                     US 6,522,325 Bl
                             19                                                                  20
with respect to FIG. 11 and continuing reference to FIG. 1.        present embodiment, the user inputs generally include mov-
As will be understood by those skilled in the art, the arrays      ing around the environment or object 1100 by moving to the
described with reference to FIG. 11 may be used with any           left or right, moving higher or lower along the z-axis,
server, storage device and user terminals described herein.        moving through the environment closer or further from the
   FIG. 11 illustrates a top plan view of another embodiment 5 object 1100, or some combination of moving around and
enabling the user to move left, right, up, down, forward or        through the environment. For example, a user may access
backwards through the environment. A plurality of cylindri-        the image stored in the node address Array iO, 0) to view an
cal arrays (121-1-121-n) of differing diameters comprising         object from the camera previously located at coordinate (0,
a series of cameras 14 may be situated around an environ-          0) of Array 3 • The user may move directly forward, and
ment comprising one or more objects 1200, one cylindrical 10 therefore closer to the object 1100, by accessing the image
array at a time. Cameras 14 situated around the object(s)          stored inArrayi0, 0) and thenArrayi(0, 0). To move further
1100 are positioned along an X and Z coordinate system.            away from the object and to the right and up, the user may
Accordingly, an array 12 may comprise a plurality of rings         move from the image stored in node address Arrayi(0, 0)
of the same circumference positioned at different positions        and access the images stored in node address Arrayil, 1),
(heights) throughout the z-axis to form a cylinder of cameras 15 followed by accessing the image stored in node address
14 around the object(s) 1100. This also allows each camera         Arrayi2, 2), an so on. A user may, of course, move among
in each array 12 to have an associated, unique storage node        arrays and/or coordinates by any increments changing the
address comprising an X and Z coordinate-i.e., arrayl(X,           point perspective of the environment with each node.
Z). In the present embodiment, for example, a coordinate           Additionally, a user may jump to a particular camera view
value corresponding to an axis of a particular camera 20 of the environment. Thus, a user may move throughout the
represents the number of camera positions along that axis          environment in a manner similar to that described above
the particular camera is displaced from a reference camera.        with respect to accessing output of live cameras. This
In the present embodiment, from the user's perspective, the        embodiment, however, allows user to access images that are
X axis runs around the perimeter of an array 12, and the Z         stored in storage nodes as opposed to accessing live cam-
axis runs down and up. Each storage node is associated with 25 eras. Moreover, this embodiment provides a convenient
a camera view identified by its X, Z coordinate.                   system and method to allow a user to move forward and
                                                                   backward in an environment.
   As described above, the outputs of the cameras 14 are
coupled to one or more servers for gathering and transmit-            It should be noted that although each storage node is
ting the outputs to the server 18.                                 associated  with a camera view identified by its X, Z coor-
                                                                30 dinate of a particular array, other methods of identifying
   In one embodiment, because the environment is static,
                                                                   camera views and storage nodes can be used. For example,
each camera requires only one storage location. The camera
                                                                   other coordinate systems, such as those noting angular
output may be stored in a logical arrangement, such as a
                                                                   displacement from a fixed reference point as well as coor-
matrix of n arrays, wherein each array has a plurality of (X,
                                                                   dinate systems that indicate relative displacement from the
Z) coordinates. In one embodiment, the node addresses may 35 current camera node may be used. It should also be under-
comprise of a specific coordinate within an array-i.e.,
                                                                   stood that the camera arrays 12 may be other shapes other
Arrayi(Xn, Zn), ArrayiXm Zn) through Arrayn{Xn, Zn). As
                                                                   than cylindrical. Moreover, it is not essential, although often
described below, users can navigate the stored images in
                                                                   advantageous, that the camera arrays 12 surround the entire
much the same manner as the user may navigate through an
                                                                   environment.
environment using live camera images.                           40    It is to be understood that the foregoing user inputs,
   The general operation of one embodiment of inputting            namely, move clockwise, move counter-clockwise, up,
images in storage device 20 for transmission to a user will        down, closer to the environment, and further from the
now be described with reference to FIG. 12 and continuing          environment, are merely general descriptions of movement
reference to FIG. 11. As shown in step 1210, a cylindrical         through the environment. Although the present invention is
array 12-1 is situated around the object(s) located in an 45 not so limited, in the present preferred embodiment, move-
environment 1100. The view of each camera 14 is transmit-          ment in each of these general directions is further defined
ted to server 18 in step 1220. Next, in step 1220, the             based upon the user input. Moreover the output generated by
electronic storage device 20 of the server 18 stores the           the server to the user may be mixed when moving among
output of each camera 14 at the storage node address               adjacent storage nodes associated with environment views
associated with that camera 14. Storage of the images may 50 (along the x axis, z axis, or among juxtaposed arrays) to
be effectuated serially, from one camera 14 at a time within       generate seamless movement throughout the environment.
the array 12, or by simultaneous transmission of the image         Mixing may be accomplished by, but are not limited to, the
data from all of the cameras 14 of each array 12. Once the         processes described above.
output for each camera 14 of array 12-1 is stored, cylindrical
array 12-1 is removed from the environment (step 1240). In 55                         Embodiments Covered
step 1250, a determination is made as to the availability of          Although the present invention has been described in
additional cylindrical arrays 12 of differing diameters to         terms of certain preferred embodiments, other embodiments
those already situated. If additional cylindrical arrays 12 are    that are apparent to those of ordinary skill in the art are also
desired, the process repeats beginning with step 1210. When        intended to be within the scope of this invention.
no additional arrays 12 are available for situating around the 60 Accordingly, the scope of the present invention is intended
environment, the process of inputting images into storage          to be limited only by the claims appended hereto.
devices 20 is complete (step 1260). At the end of the process,        What is claimed is:
a matrix of addressable stored images exist.                          1. A telepresence system for providing a first user with a
   Upon storing all of the outputs associated with the arrays      first display of an environment and a second user with a
12-1 through 12-n, a user may navigate through the envi- 65 second display of the environment, the system comprising:
ronment. Navigation is effectuated by accessing the input of          an array of cameras, each camera having an associated
the storage nodes by a user interface device 24. In the                  view of the environment and an associated camera
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 27 of 29

                                                     US 6,522,325 Bl
                             21                                                                   22
      output representing the associated view, the array                  view the environment, the path including a sequence of
      including at least one camera path wherein each path is             cameras, each camera in the sequence having a differ-
      defined by a series of cameras having progressively                 ent point perspective and a field of view that overlaps
      different perspectives of the environment;                          that of an adjacent cameras; and
   a first user interface device associated with the first user 5      a display device for sequentially displaying the image
      having first user inputs associated with movement                   from each camera in the sequence by mosaicing the
      along a first path in the array;                                    image of a current camera in the sequence to the image
   a second user interface device associated with the second              of a next camera in the sequence, thereby providing the
      user having second user inputs associated with move-                user a seamless view of the environment.
      ment along a second path in the array;                     10    6. A method for seamless viewing of an environment, the
   at least one processing element coupled to the user              method comprising:
      interface devices for receiving user inputs, the process-
      ing element configured to:                                       receiving electronically a first image from an array of
      interpret received first user inputs and select outputs of          cameras having progressively different perspectives of
         cameras in the first path, mix the outputs of cameras 15         the environment, the first image having a first field of
         in the first path in accordance with the received first          view;
         user inputs by sequentially mosaicing the selected            receiving electronically a second image from the array,
         outputs of cameras in the first path and                         the second image having a second field of the view that
      interpret received second inputs and select outputs of              overlaps the first field of view;
         cameras in the second path independently of the first         receiving electronically a third image from the array, the
                                                                 20
         inputs, mix the outputs of cameras in the second path            third image having a third field of view that overlaps
         in accordance with the received second user inputs               the second field of view;
         by sequentially mosaicing the selected outputs of
                                                                       mosaicing the first image with the second image and then
         cameras in the second path, thereby allowing the first
                                                                          mosaicing the second image with the third image; and
         user and second user to navigate simultaneously and
                                                                 25    displaying   the first, second, third and mosaic images in
         independently through the array.
   2. The system of claim 1 wherein the system further                    sequence    to obtain a seamless view through the envi-
includes a memory storing additional source output, wherein               ronment.
the additional source output includes other than output of the         7. The method of claim 6 further including selecting an
environment and wherein the user inputs include an indica-          additional source input to be displayed and mosaicing the
                                                                 30 additional source output with the third image, wherein the
tion of viewing the additional source output, and the pro-
cessing element is further configured to mix camera output          additional source output includes other than output of the
and the additional source output upon receiving the indica-         environment.
tion to view the additional source output by mosaicing the             8. The method of claim 6 wherein the first, second and
camera output and the additional source output.                     third  images correspond to first, second, and third cameras,
                                                                 35 respectively.
   3. The system of claim 2 wherein the additional source
output includes output from the group of outputs including:            9. The method of claim 8 wherein the second camera is
   computer graphic imagery, virtual world imagery, applets,        adjacent to the first and third cameras.
                                                                       10. A telepresence system for providing a first user with
      film clips, and animation.
   4. A device for providing a user with a display of an 40 a first display of an environment and a second user with a
environment in response to user inputs, the system compris-         second display of the environment, the system comprising:
ing:                                                                   an array of cameras, each camera having an associated
   an array of cameras, each camera having an associated                  view of the environment and an associated camera
      view of the environment and an associated camera                    output representing the associated view, the array
      output representing the associated view, the array hav- 45          including at least one camera path, wherein each path
      ing one or more paths wherein each path is defined by               is defined by a series of cameras having progressively
      a series of cameras having progressively different per-             different perspectives of the environment;
      spectives of the environment;                                    a first interface user device associated with the first user
   memory storing an additional source output the additional              having first user inputs associated with movement
      source output including other than output of the envi- 50           along a first path in the array;
      ronment; and                                                     a second user interface device associated with the second
   at least one processing element coupled to the memory for              user having second user inputs associated with move-
      receiving the additional source output, the processing              ment along a second path in the array;
      element configured to interpret user inputs and select,          at least one processing element coupled to the user
      based on the user inputs, a camera output to provide to 55          interface devices for receiving user inputs, the process-
      the user, the additional source output to provide to the            ing element configured to:
      user, or both a camera view and the additional source               interpret received first user inputs and select outputs of
      output to provide to the user, and the processing ele-                 cameras in the first path, mix the outputs of cameras
      ment is configured to mix the additional source output                 in the first path in accordance with the received first
      with camera output by mosaicing from the camera 60                     user inputs by sequentially tweening the selected
      output to the additional source output.                                outputs of cameras in the first path, and
   5. A system for remote seamless viewing of an environ-                 interpret received second inputs and select outputs of
ment from an array of cameras, each having an output                         cameras in the second path independently of the first
representing an image of the environment, the device com-                    inputs, mix the outputs of cameras in the second path
prising:                                                         65          in accordance with the received second user inputs
   an interface device having inputs for selecting a path                    by sequentially tweening the selected outputs of
      through at least a portion of the array from which to                  cameras in the second path, thereby allowing the first
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 28 of 29

                                                    US 6,522,325 Bl
                             23                                                                 24
         user and second user to navigate simultaneously and         displaying the first image, first tweened image, second
         independently through the array.                               image, second tweened image, and third image in
   11. The system of claim 10 wherein the system further                sequence to obtain a seamless view through the envi-
includes a memory storing additional source output, wherein             ronment.
the additional source output includes other than output of the 5     16. The method of claim 15 further including selecting an
environment and wherein the user inputs include an indica-        additional source output to be displayed and tweening the
tion of viewing the additional source output, and the pro-        additional source output with the third image, wherein the
cessing element is further configured to mix camera output        additional source output includes other than output of the
and the additional source output upon receiving the indica-       environment and the displaying includes displaying the
tion to view the additional source output by tweening the         additional source output after the third image.
                                                               10
camera output and the additional source output.                      17. The method of claim 15 wherein the first, second and
   12. The system of claim 11 wherein the additional source       third images correspond to first, second, and third cameras,
output includes output from the group of outputs including:       respectively.
   computer graphic imagery, virtual world imagery, applets,         18. The method of claim 17 wherein the second camera is
      film clips, and animation.                                  adjacent to the first and third cameras.
   13. A device for providing a user with a display of an 15         19. A method of providing users with real time views of
environment in response to user inputs, the system compris-       a remote environment, the method comprising:
ing:                                                                 receiving electronic images of the environment from an
   an array of cameras, each camera having an associated                array of cameras, the array including at least one
      view of the environment and an associated camera                  camera path through the environment, each path
      output representing the associated view, the array hav- 20        including a series of cameras having progressively
      ing one or more paths wherein each path is defined by             different perspectives of the environment;
      a series of cameras having progressively different per-        receiving a first input from a first user interface device
      spectives of the environment;                                     associated with a first user, the first input indicating
   memory storing an additional source output, the addi-                movement along a first path;
      tional source output including output other than of the 25     receiving a second input from a second user interface
      environment; and                                                  device associated with a second user, the second input
   at least one processing element coupled to the memory for            indicating movement along a second path;
      receiving the additional source output, the processing         obtaining a first mixed image by mosaicing or tweening,
      element configured to interpret user inputs and select,
                                                                        with a first processing element, a first image with a
      based on the user inputs, a camera output to provide to 30
                                                                        second image in accordance with the first input;
      the user, the additional source output to provide to the
      user, or both a camera view and the additional source          obtaining    a second mixed image by mosaicing or
      output to provide to the user, and the processing ele-            tweening, with a second processing element, a third
      ment is configured to mix the additional source output            image with a fourth image in accordance with the
      with camera output by tweening from the camera 35                 second input;
      output to the additional source output.                        providing the first user with the first mixed image in
   14. A system for remote seamless viewing of an environ-              substantially real time, thereby simulating movement
ment from an array of cameras, each having an output                    along the first path; and
representing an image of the environment, the device com-            providing the second user with the second mixed image
prising:                                                                substantially in real time and simultaneous to providing
                                                               40
   an interface device having inputs for selecting a path               the first user with the first mixed image, thereby inde-
      through at least a portion of the array from which to             pendently simulating movement along the second path.
      view the environment, the path including a sequence of         20. The method of claim 19 wherein receiving the first
      cameras, each camera in the sequence having a differ-       input includes receiving an indication of mosaicing or
      ent point perspective and a field of view that overlaps
                                                               45 tweening an additional source output, the method further
      that of an adjacent cameras; and                            including obtaining a third mixed output by mosaicing or
   a display device for sequentially displaying the image         tweening the second image with the additional source
      from each camera in the sequence by tweening the            output, wherein the additional source output includes other
      image of a current camera in the sequence to the image      than output of the environment.
      of a next camera in the sequence, thereby providing the 50     21. The method of claim 19 further including obtaining a
      user a seamless view of the environment.                    third mixed image by mosaicing or tweening the second
   15. A method for seamless viewing of an environment, the       image with a fifth image in accordance with the first input
method comprising:                                                and providing the first user the third mixed image.
   receiving electronically a first image from an array of           22. A telepresence system for providing a first user with
      cameras having progressively different perspectives of 55 a first display of an environment and a second user with a
      the environment, the first image having a first field of    second display of the environment, the system comprising:
      view;                                                          a plurality of removable arrays of cameras, each camera
   receiving electronically a second image from the array,              having an associated view of the environment and an
      the second image having a second field of view that               associated camera output representing the associated
      overlaps the first field of view;                        60       view;
   receiving electronically a third image from the array, the        at least one storage device including a plurality of storage
      third image having a third field of view that overlaps            nodes wherein the output of each camera is stored in an
      the second field of view;                                         associated storage node, the storage nodes are acces-
   tweening the first image with the second image to obtain             sible to permit at least one path for viewing the envi-
      a first tweened image and then tweening the second 65             ronment;
      image with the third image to obtain a second tweened          a first user interface device associated with the first user
      image; and                                                        having first user inputs associated with movement
    Case 1:20-cv-01106-LGS Document 110-3 Filed 12/16/20 Page 29 of 29

                                                     US 6,522,325 Bl
                              25                                                                       26
      along a first path in the environment, the first path                a first user interface device associated with the first user
      including views from cameras in multiple arrays;                         having first user inputs associated with movement
   a second user interface device associated with the second                   along a first path in the environment;
      user having second user inputs associated with move-                 a second user interface device associated with the second
      ment along a second path in the environment;                 5           user having second user inputs associated with move-
                                                                               ment along a second path in the environment;
   at least one processing element coupled to the user
                                                                           at least one processing element coupled to the user
      interface devices for receiving user inputs including
                                                                               interface devices for receiving user inputs indicative of
      moving up down, clockwise around an environment,                         movement through the environment, the processing
      counter-clockwise around an environment, forward and                     element configured to interpret received first inputs and
                                                                   10
      backward indicative of movement through the                              select outputs of the storage node forming the first path,
      environment, the processing element configured to                        and interpret received second inputs and select outputs
      interpret received first inputs and select outputs of the                of the storage node forming the second path indepen-
      storage nodes forming the first path, and interpret                      dently of the first inputs, thereby allowing the first user
      received second inputs and select outputs of storage                     and second user to navigate simultaneously and inde-
                                                                   15
      nodes forming the second path independently of the                       pendently through the environment, including move-
      first inputs, thereby allowing the first user and second                 ment forwards and backwards in the environment.
      user to navigate simultaneously and independently                    27. A method of providing a user with views of a remote
      through the environment, wherein each removable                   environment, the method comprising:
      array is situated at different lengths from the environ-             receiving electronic images of the environment from a
                                                                   20          first array of cameras;
      ment and the first path includes a first view from a first
      array and a second view from a second array, thereby                 removing the first array from the environment;
      allowing the first user to simulate movement forwards                receiving electronic images of the environment from a
      and backwards in the environment.                                        second array of cameras, wherein the first and second
   23. The telepresence system of claim 22 wherein the                         arrays capture images from different places in the
                                                                   25
outputs of the cameras are accessible by the processing                        environment;
element.                                                                   storing images of the environment from at least the first
   24. The telepresence system of claim 23 wherein each                        array for retrieval;
array is removed after the cameras in the array have trans-                receiving a first input from a first user interface device
mitted the output to the associated storage node.                              associated with a first user, the first input indicating
                                                                   30
   25. The telepresence system of claim 24 wherein each                        movement along a first path, the first path including a
array is of cylindrical shape and of a varying diameter.                       first image from the first array and a second image from
   26. A telepresence system for providing a first user with                   the second array;
a first display of an environment and a second user with a                 sequentially providing the first user with the first image,
second display of the environment, the system comprising:                      and the second image, thereby simulating movement
                                                                   35
   a plurality of removable arrays of cameras, each camera                     along the first path forward or backward in the envi-
      having an associated view of the environment and an                      ronment.
      associated camera output representing the associated                 28. The method of claim 27 wherein the arrays are
      view, the arrays situated at varying lengths from the             situated concentric in the environment.
      environment and including at least one path for viewing      40      29. The method of claim 27 further comprising mixing the
      the environment, each array capable of being removed              first image with the second image to produce a mixed image
      after the cameras in the array have transmitted the               and sequentially providing the user with the first image, the
      output to an associated storage node;                             mixed image and the second image.
   at least one storage device including a plurality of storage            30. The method of claim 28 wherein the path is defined by
      nodes wherein the output of each camera is stored in an      45   cameras each having a progressively different perspective of
      associated storage node, the storage nodes are acces-             the environment.
      sible to permit at least one path for viewing the envi-
      ronment;                                                                                  * * * * *
